DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on February 8, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claim 7 has been amended; claim 12 is canceled; and claims 1-6 are withdrawn from further consideration.  Accordingly, claims 1-11 are pending in this application, with an action on the merits to follow regarding claims 7-11.
Because of the applicant's amendment, the following in the office action filed October 8, 2020, are hereby withdrawn:  Claim rejections under 35 USC 112(b).
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, line 6 should recite, “said belt passing through….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites, “further comprising: said pants”, however claim 7 positively recites the system “comprising: a pair of pants” and therefore claim 11 does not further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 5343564) in view of Bessler (US 6446269).
	Regarding claim 7, Reynolds discloses a system (Figs. 1 and 4) comprising: a pair of pants (14); a shirt (12a) comprising a shelf (formed by 46 and the hem enclosing 46, see Fig. 4) , said shelf comprising a substantially rectangular elastomer component (46, as can be seen in Fig. 4 it is substantially rectangular, and as disclosed in col. 3, lines 35-40, 46 is described and an elastic member and therefore contains an elastomer material), and a belt (50), wherein said belt engages with said shelf (as the embodiment of Fig. 4 can be used the same way as Fig. 3, as disclosed in col. 3, lines 40-45 and in Fig. 3, the shelf extends below the belt and they engage, see col. 3, lines 25-32) and restrains motion of said shirt relative to said belt when worn by a wearer (as the shelf would be prevented by the belt from moving upward, then the shirt is restrained).
	Reynolds does not expressly disclose said pair of pants comprising a set of belt loops, said belt passing through said set of belt loops of said pair of pants when worn by said wearer.
	Bessler teaches said pair of pants (44) comprising a set of belt loops (see annotated Fig. 4) said belt (46) passing through a set of belt loops of a pair of pants (44) worn by said user (as best seen in Fig. 3).
Reynolds and Bessler teach analogous inventions in the field of garments to prevent movement of garments.  Therefore, it would have been obvious to one having 
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the system, there would be a reasonable expectation for the shelf to perform such functions, as Examiner has explained after each functional limitation.
	Regarding claim 8, the modified system of Reynolds discloses wherein: said shelf (formed by 46 and the hem enclosing 46, see Fig. 4 of Reynolds) defines a substantially flat surface (as can be seen in Figs. 4, the shelf has several flat surfaces).
Regarding claim 9, the modified system of Reynolds discloses wherein: said substantially rectangular elastomer component (46 of Reynolds, as can be seen in Fig. 4 it is substantially rectangular, and as disclosed in col. 3, lines 35-40, 46 is described and an elastic member and therefore contains an elastomer material) is installed in a hem of said shirt (as can be seen in Fig. 4).
Regarding claim 10, the modified system of Reynolds discloses wherein: said substantially rectangular elastomer component (46 of Reynolds, as can be seen in Fig. 4 it is substantially rectangular, and as disclosed in col. 3, lines 35-40, 46 is described and an elastic member and therefore contains an elastomer material) is one of a plurality of elastomeric insert segments (as 46 can be divided into parts, divisions, 
Regarding claim 11, the modified system of Reynolds discloses further comprising: said pants (14 of Reynolds as modified by 44 of Bessler).

    PNG
    media_image1.png
    647
    608
    media_image1.png
    Greyscale

Annotated Fig. 4 (Bessler)

Response to Arguments
Applicant's arguments filed February 8, 2021, regarding the 35 USC 103 rejections of claims 7-11, have been fully considered but they are not persuasive. 
First, Applicant argues that none of the applied art establishes a prima facie case of obviousness (see section “a” under “B. Analysis” on page 10 of Remarks dated January 19, 2021).   However, Examiner notes no further support from the rejection at hand is provided and therefore this statement is conclusory.
Second, Applicant argues that combining the references of Reynolds and Bessler would change the principle of operation of Reynolds (see section “b” under “B. Analysis” 
Third, Applicant argues that combining Reynolds and Bessler would require substantial redesign of Reynolds (see section “c” under “B. Analysis” on page 11 of Remarks dated January 19, 2021).  Examiner respectfully disagrees.  As explained in the rejection above, the belt/pant arrangement of Reynolds is modified with the pant/belt arrangement of Bessler such that instead of the belt passing through a tunnel at the top of the pants, the belt passes through belt loops.  One having ordinary skill in the art would consider such a modification to rise to the level of substantial redesign.
Fourth, Applicant argues that the modifying Reynolds with Bessler lacks required factual evidence of obviousness as the office action does present factual determination of the level of ordinary skill in the art and does not identify what the pertinent art is (see section “d” under “B. Analysis” on page 12 of Remarks dated January 19, 2021).  Examiner respectfully disagrees and has pointed to specific references in the rejection which are the pertinent art.  Further, the skill seen in the prior art resolves the level of ordinary skill in the art.

And sixth, Applicant argues Examiner has missed rejecting each and every limitation of claim 10 as “segments” were not shown (see section “f” under “B. Analysis” on page 13 of Remarks dated January 19, 2021).  Examiner respectfully disagrees and invites Applicant to read the rejection as laid out in the rejection above where Examiner indicates that 46 of Reynolds can be divided up into parts, division, portions or sections  and therefore reads on “segments” absent further distinguishing limitations in the claim(s).  Examiner notes the term “segments” is very broad and defined as “one of several parts or sections into which an object is divided; portion” according to Defn. No. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732